Title: From George Washington to Gabriel Dupare de Bellegard, 15 January 1790
From: Washington, George
To: Bellegard, Gabriel Dupare de


          
            Sir,
            New York January 15th 1790
          
          I have received your letter dated the 18th of September 1789; and in reply to it, must inform you, that so far from living upon terms of intimacy and friendship with the late General Oglethorpe, (as it appears by your letter you have understood that I did) I never was so happy as to have any personal acquaintance with that Gentleman, nor any other knowledge of him but from his general character. The distance of our places of residence from each other, which is near 1,000 Miles, and the different periods in which we have lived are circumstances which preclude the probability of our having been upon an intimate footing.
          I have, however, directed enquiries to be made among the Gentlemen from the State of Georgia, who are now attending Congress in this place, respecting the affairs of the late General Oglethorpe, and am informed by them that they know of no lands belonging to him. One of the Gentlemen, a Senator from the State of Georgia, mentions his having been written to, some time since, by Mr Jefferson our Minister at the Court of Versailles, upon the same subject, and in consequence thereof he made every enquirey in his power relative to the matter; but there were no lands in Georgia belonging to General Oglethorpe; and he further adds, that if there had been property of that Gentleman’s in Georgia in the time of the late War with Great Britain, so far from its having been confiscated, it would have met with singular protection, in consequence of the high estimation in which the character of General Oglethorpe stood in that State. I should have been happy, Sir, to have had it in my power to give you more pleasing information upon this subject. I am, Sir, Your Most Obt Servt
          
            Geo: Washington.
          
        